                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


TYLER RODICK,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
             v.                                     )    Case No.    21-00408-CV-W-JAM
                                                    )
                                                    )
NCS PEARSON, Inc.,                                  )
                                                    )
                             Defendant.             )

                                                ORDER

        Before the Court is Plaintiff=s Application for Leave to File Action Without Payment and

Affidavit of Financial Status (Docs. 1, 2).       Taking into consideration the information in the

affidavit, the Court finds that Plaintiff is unable to pay the costs of filing this action at this time.

        Title 28, United States Code, Section 1915 states in part:

        Any court of the United States may authorize the commencement, prosecution or
        defense of any suit, action or proceeding, civil or criminal, or appeal therein,
        without prepayment of fees or security therefor, by a person who submits an
        affidavit...that the person is unable to pay such fees or give security therefor.

Local Rule 83.7(f) states:

        The Court may review and rescind in forma pauperis status at any time for any
        reason, such as if the party becomes capable of paying the complete filing fee, if
        the Court determines the case is frivolous, or if the Court determines that the
        applicant has willfully misstated information in his or her application.


        Applying Local Rule 83.7, Plaintiff is granted leave to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915.      Plaintiff's in forma pauperis status shall remain subject to review in the

event Plaintiff becomes capable of paying any or all of the filing fees in this case. Accordingly,

it is




           Case 4:21-cv-00408-JAM Document 3 Filed 06/14/21 Page 1 of 2
       ORDERED that Plaintiff=s Application for Leave to File Civil Action In Forma Pauperis is

granted.   Plaintiff’s complaint shall be filed within seven days.




                                                                  /s/ Jill A. Morris
                                                                JILL A. MORRIS
                                                      UNITED STATES MAGISTRATE JUDGE




           Case 4:21-cv-00408-JAM Document 3 Filed 06/14/21 Page 2 of 2
